
	
		II
		Calendar No. 24
		112th CONGRESS
		1st Session
		H. R. 471
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 31, 2011
			Received; read the first time
		
		
			April 4, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To reauthorize the DC opportunity
		  scholarship program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Scholarships for Opportunity and
			 Results Act or the SOAR Act.
		2.FindingsCongress finds the following:
			(1)Parents are best
			 equipped to make decisions for their children, including the educational
			 setting that will best serve the interests and educational needs of their
			 child.
			(2)For many parents
			 in the District of Columbia, public school choice provided under the Elementary
			 and Secondary Education Act of 1965, as well as under other public school
			 choice programs, is inadequate. More educational options are needed to ensure
			 all families in the District of Columbia have access to a quality education. In
			 particular, funds are needed to provide low-income parents with enhanced public
			 opportunities and private educational environments, regardless of whether such
			 environments are secular or nonsecular.
			(3)While the per
			 student cost for students in the public schools of the District of Columbia is
			 one of the highest in the United States, test scores for such students continue
			 to be among the lowest in the Nation. The National Assessment of Educational
			 Progress (NAEP), an annual report released by the National Center for Education
			 Statistics, reported in its 2009 study that students in the District of
			 Columbia were being outperformed by every State in the Nation. On the 2009
			 NAEP, 56 percent of fourth grade students scored below basic in
			 reading, and 44 percent scored below basic in mathematics. Among
			 eighth grade students, 49 percent scored below basic in reading
			 and 60 percent scored below basic in mathematics. On the 2009
			 NAEP reading assessment, only 17 percent of the District of Columbia fourth
			 grade students could read proficiently, while only 13 percent of the eighth
			 grade students scored at the proficient or advanced level.
			(4)In 2003, Congress passed the DC School
			 Choice Incentive Act of 2003 (Public Law 108–199; 118 Stat. 126),
			 to provide opportunity scholarships to parents of students in the District of
			 Columbia to enable them to pursue a high-quality education at a public or
			 private elementary or secondary school of their choice. The DC Opportunity
			 Scholarship Program (DC OSP) under such Act was part of a comprehensive 3-part
			 funding arrangement that also included additional funds for the District of
			 Columbia public schools, and additional funds for public charter schools of the
			 District of Columbia. The intent of the approach was to ensure that progress
			 would continue to be made to improve public schools and public charter schools,
			 and that funding for the opportunity scholarship program would not lead to a
			 reduction in funding for the District of Columbia public and charter schools.
			 Resources would be available for a variety of educational options that would
			 give families in the District of Columbia a range of choices with regard to the
			 education of their children.
			(5)The DC OSP was
			 established in accordance with the Supreme Court decision, Zelman v.
			 Simmons-Harris, 536 U.S. 639 (2002), which found that a program enacted for the
			 valid secular purpose of providing educational assistance to low-income
			 children in a demonstrably failing public school system is constitutional if it
			 is neutral with respect to religion and provides assistance to a broad class of
			 citizens who direct government aid to religious and secular schools solely as a
			 result of their genuine and independent private choices.
			(6)Since the
			 inception of the DC OSP, it has consistently been oversubscribed. Parents
			 express strong support for the opportunity scholarship program. Rigorous
			 studies of the program by the Institute of Education Sciences have shown
			 significant improvements in parental satisfaction and in reading scores that
			 are more dramatic when only those students consistently using the scholarships
			 are considered. The program also was found to result in significantly higher
			 graduation rates for DC OSP students.
			(7)The DC OSP is a
			 program that offers families in need, in the District of Columbia, important
			 alternatives while public schools are improved. This program should be
			 reauthorized as 1 of a 3-part comprehensive funding strategy for the District
			 of Columbia school system that provides new and equal funding for public
			 schools, public charter schools, and opportunity scholarships for students to
			 attend private schools.
			3.PurposeThe purpose of this Act is to provide
			 low-income parents residing in the District of Columbia, particularly parents
			 of students who attend elementary schools or secondary schools identified for
			 improvement, corrective action, or restructuring under section 1116 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316), with expanded
			 opportunities for enrolling their children in other schools in the District of
			 Columbia, at least until the public schools in the District of Columbia have
			 adequately addressed shortfalls in health, safety, and security, and the
			 students in the District of Columbia public schools are testing in mathematics
			 and reading at or above the national average.
		4.General
			 authority
			(a)Opportunity
			 Scholarships
				(1)In
			 generalFrom funds appropriated under
			 section 14(a)(1), the Secretary shall award
			 grants on a competitive basis to eligible entities with approved applications
			 under section 5 to carry out a program to provide
			 eligible students with expanded school choice opportunities. The Secretary may
			 award a single grant or multiple grants, depending on the quality of
			 applications submitted and the priorities of this Act.
				(2)Duration of
			 grantsThe Secretary may make grants under this subsection for a
			 period of not more than 5 years.
				(b)DC Public
			 Schools and Charter SchoolsFrom funds appropriated under
			 paragraphs
			 (2) and
			 (3) of
			 section 14(a), the Secretary shall provide
			 funds to the Mayor of the District of Columbia, if the Mayor agrees to the
			 requirements described in
			 section 11(a), for—
				(1)the District of
			 Columbia public schools to improve public education in the District of
			 Columbia; and
				(2)the District of
			 Columbia public charter schools to improve and expand quality public charter
			 schools in the District of Columbia.
				5.Applications
			(a)In
			 generalIn order to receive a grant under
			 section 4(a), an eligible entity shall
			 submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may require.
			(b)ContentsThe
			 Secretary may not approve the request of an eligible entity for a grant under
			 section 4(a) unless the entity’s application
			 includes—
				(1)a
			 detailed description of—
					(A)how the entity
			 will address the priorities described in
			 section 6;
					(B)how the entity
			 will ensure that if more eligible students seek admission in the program of the
			 entity than the program can accommodate, eligible students are selected for
			 admission through a random selection process which gives weight to the
			 priorities described in
			 section 6;
					(C)how the entity
			 will ensure that if more participating eligible students seek admission to a
			 participating school than the school can accommodate, participating eligible
			 students are selected for admission through a random selection process;
					(D)how the entity
			 will notify parents of eligible students of the expanded choice opportunities
			 in order to allow the parents to make informed decisions;
					(E)the activities
			 that the entity will carry out to provide parents of eligible students with
			 expanded choice opportunities through the awarding of scholarships under
			 section 7(a);
					(F)how the entity
			 will determine the amount that will be provided to parents under
			 section 7(a)(2) for the payment of
			 tuition, fees, and transportation expenses, if any;
					(G)how the entity
			 will seek out private elementary schools and secondary schools in the District
			 of Columbia to participate in the program;
					(H)how the entity
			 will ensure that each participating school will meet the reporting and other
			 program requirements under this Act;
					(I)how the entity will ensure that
			 participating schools submit to site visits by the entity as determined to be
			 necessary by the entity, except that a participating school may not be required
			 to submit to more than 1 site visit per school year;
					(J)how the entity
			 will ensure that participating schools are financially responsible and will use
			 the funds received under
			 section 7 effectively;
					(K)how the entity
			 will address the renewal of scholarships to participating eligible students,
			 including continued eligibility; and
					(L)how the entity
			 will ensure that a majority of its voting board members or governing
			 organization are residents of the District of Columbia; and
					(2)an assurance that
			 the entity will comply with all requests regarding any evaluation carried out
			 under section 9(a).
				6.PrioritiesIn awarding grants under
			 section 4(a), the Secretary shall give
			 priority to applications from eligible entities that will most
			 effectively—
			(1)in awarding
			 scholarships under
			 section 7(a), give priority to—
				(A)eligible students
			 who, in the school year preceding the school year for which the eligible
			 students are seeking a scholarship, attended an elementary school or secondary
			 school identified for improvement, corrective action, or restructuring under
			 section 1116 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C.
			 6316);
				(B)students who have been awarded a
			 scholarship in a preceding year under this Act or the DC School Choice
			 Incentive Act of 2003 (sec. 38–1851.01 et seq., D.C. Official Code), as such
			 Act was in effect on the day before the date of the enactment of this Act, but
			 who have not used the scholarship, including eligible students who were
			 provided notification of selection for a scholarship for school year 2009-2010,
			 which was later rescinded in accordance with direction from the Secretary of
			 Education; and
				(C)students whose
			 household includes a sibling or other child who is already participating in the
			 program of the eligible entity under this Act, regardless of whether such
			 students have, in the past, been assigned as members of a control study group
			 for the purposes of an evaluation under
			 section 9(a);
				(2)target resources
			 to students and families that lack the financial resources to take advantage of
			 available educational options; and
			(3)provide students
			 and families with the widest range of educational options.
			7.Use of
			 funds
			(a)Opportunity
			 scholarships
				(1)In
			 generalSubject to
			 paragraphs (2) and
			 (3), an eligible entity receiving a grant
			 under
			 section 4(a) shall use the grant funds to
			 provide eligible students with scholarships to pay the tuition, fees, and
			 transportation expenses, if any, to enable the eligible students to attend the
			 District of Columbia private elementary school or secondary school of their
			 choice beginning in school year 2011–2012. Each such eligible entity shall
			 ensure that the amount of any tuition or fees charged by a school participating
			 in such entity’s program under this Act to an eligible student participating in
			 the program does not exceed the amount of tuition or fees that the school
			 charges to students who do not participate in the program.
				(2)Payments to
			 parentsAn eligible entity receiving a grant under
			 section 4(a) shall make scholarship payments
			 under the entity’s program under this Act to the parent of the eligible student
			 participating in the program, in a manner which ensures that such payments will
			 be used for the payment of tuition, fees, and transportation expenses (if any),
			 in accordance with this Act.
				(3)Amount of
			 assistance
					(A)Varying amounts
			 permittedSubject to the other requirements of this section, an
			 eligible entity receiving a grant under
			 section 4(a) may award scholarships in
			 larger amounts to those eligible students with the greatest need.
					(B)Annual limit on
			 amount
						(i)Limit for school
			 year 2011–2012The amount of assistance provided to any eligible
			 student by an eligible entity under the entity’s program under this Act for
			 school year 2011–2012 may not exceed—
							(I)$8,000 for
			 attendance in kindergarten through grade 8; and
							(II)$12,000 for
			 attendance in grades 9 through 12.
							(ii)Cumulative
			 inflation adjustmentBeginning the school year following the
			 school year of the date of the enactment of this Act, the Secretary shall
			 adjust the maximum amounts of assistance described in
			 clause (i) for inflation, as
			 measured by the percentage increase, if any, from the preceding fiscal year in
			 the Consumer Price Index for All Urban Consumers, published by the Bureau of
			 Labor Statistics of the Department of Labor.
						(4)Participating
			 school requirementsNone of the funds provided under this Act for
			 opportunity scholarships may be used by an eligible student to enroll in a
			 participating private school unless the participating school—
					(A)has and maintains
			 a valid certificate of occupancy issued by the District of Columbia;
					(B)makes readily
			 available to all prospective students information on its school
			 accreditation;
					(C)in the case of a
			 school that has been operating for 5 years or less, submits to the eligible
			 entity administering the program proof of adequate financial resources
			 reflecting the financial sustainability of the school and the school’s ability
			 to be in operation through the school year;
					(D)agrees to submit
			 to site visits as determined to be necessary by the eligible entity pursuant to
			 section 5(b)(1)(I);
					(E)has financial
			 systems, controls, policies, and procedures to ensure that funds are used
			 according to this Act; and
					(F)ensures that each
			 teacher of core subject matter in the school has a baccalaureate degree or
			 equivalent degree, whether such degree was awarded in or outside of the United
			 States.
					(b)Administrative
			 expensesAn eligible entity receiving a grant under
			 section 4(a) may use not more than 3 percent
			 of the amount provided under the grant each year for the administrative
			 expenses of carrying out its program under this Act during the year,
			 including—
				(1)determining the
			 eligibility of students to participate;
				(2)selecting eligible
			 students to receive scholarships;
				(3)determining the
			 amount of scholarships and issuing the scholarships to eligible
			 students;
				(4)compiling and
			 maintaining financial and programmatic records; and
				(5)conducting site
			 visits as described in
			 section 5(b)(1)(I).
				(c)Parental
			 assistanceAn eligible entity receiving a grant under
			 section 4(a) may use not more than 2 percent
			 of the amount provided under the grant each year for the expenses of educating
			 parents about the entity’s program under this Act, and assisting parents
			 through the application process, under this Act, including—
				(1)providing
			 information about the program and the participating schools to parents of
			 eligible students;
				(2)providing funds to
			 assist parents of students in meeting expenses that might otherwise preclude
			 the participation of eligible students in the program; and
				(3)streamlining the
			 application process for parents.
				(d)Student academic
			 assistanceAn eligible entity
			 receiving a grant under
			 section 4(a) may use not more than 1 percent
			 of the amount provided under the grant each year for expenses to provide
			 tutoring services to participating eligible students that need additional
			 academic assistance. If there are insufficient funds to provide tutoring
			 services to all such students in a year, the eligible entity shall give
			 priority in such year to students who previously attended an elementary school
			 or secondary school that was identified for improvement, corrective action, or
			 restructuring under section 1116 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C.
			 6316).
			8.Nondiscrimination
			 and other requirements for participating schools
			(a)In
			 generalAn eligible entity or a school participating in any
			 program under this Act shall not discriminate against program participants or
			 applicants on the basis of race, color, national origin, religion, or
			 sex.
			(b)Applicability
			 and single sex schools, classes, or activities
				(1)In
			 generalNotwithstanding any other provision of law, the
			 prohibition of sex discrimination in
			 subsection (a) shall not apply to a
			 participating school that is operated by, supervised by, controlled by, or
			 connected to a religious organization to the extent that the application of
			 subsection (a) is inconsistent with the
			 religious tenets or beliefs of the school.
				(2)Single sex
			 schools, classes, or activitiesNotwithstanding
			 subsection (a) or any other provision of
			 law, a parent may choose and a school may offer a single sex school, class, or
			 activity.
				(3)ApplicabilityFor
			 purposes of this Act, the provisions of section 909 of the Education Amendments
			 of 1972 (20 U.S.C.
			 1688) shall apply to this Act as if section 909 of the
			 Education Amendments of 1972 (20 U.S.C. 1688) were part of this
			 Act.
				(c)Children with
			 disabilitiesNothing in this Act may be construed to alter or
			 modify the provisions of the Individuals with Disabilities Education Act
			 (20 U.S.C. 1400 et
			 seq.).
			(d)Religiously
			 affiliated schools
				(1)In
			 generalNotwithstanding any other provision of law, a school
			 participating in any program under this Act that is operated by, supervised by,
			 controlled by, or connected to, a religious organization may exercise its right
			 in matters of employment consistent with title VII of the Civil Rights Act of
			 1964 (42 U.S.C.
			 2000e–1 et seq.), including the exemptions in such
			 title.
				(2)Maintenance of
			 purposeNotwithstanding any other provision of law, funds made
			 available under this Act to eligible students, which are used at a
			 participating school as a result of their parents’ choice, shall not,
			 consistent with the first amendment of the Constitution, necessitate any change
			 in the participating school’s teaching mission, require any participating
			 school to remove religious art, icons, scriptures, or other symbols, or
			 preclude any participating school from retaining religious terms in its name,
			 selecting its board members on a religious basis, or including religious
			 references in its mission statements and other chartering or governing
			 documents.
				(e)Rule of
			 constructionA scholarship (or any other form of support provided
			 to parents of eligible students) under this Act shall be considered assistance
			 to the student and shall not be considered assistance to the school that
			 enrolls the eligible student. The amount of any scholarship (or other form of
			 support provided to parents of an eligible student) under this Act shall not be
			 treated as income of the parents for purposes of Federal tax laws or for
			 determining eligibility for any other Federal program.
			(f)Requests for
			 data and informationEach school participating in a program
			 funded under this Act shall comply with all requests for data and information
			 regarding evaluations conducted under
			 section 9(a).
			(g)Rules of conduct
			 and other school policiesA participating school, including the
			 schools described in
			 subsection (d), may require eligible
			 students to abide by any rules of conduct and other requirements applicable to
			 all other students at the school.
			(h)Nationally
			 Norm-Referenced standardized tests
				(1)In
			 generalEach participating school shall comply with any testing
			 requirements determined to be necessary for evaluation under
			 section 9(a)(2)(A)(i).
				(2)Make-up
			 sessionIf a participating school does not administer a
			 nationally norm-referenced standardized test or the Institute of Education
			 Sciences does not receive data on a student who is receiving an opportunity
			 scholarship, then the Secretary (through the Institute of Education Sciences of
			 the Department of Education) shall administer such test at least one time
			 during a school year for each student receiving an opportunity
			 scholarship.
				9.Evaluations
			(a)In
			 general
				(1)Duties of the
			 Secretary and the MayorThe Secretary and the Mayor of the
			 District of Columbia shall—
					(A)jointly enter into
			 an agreement with the Institute of Education Sciences of the Department of
			 Education to evaluate annually the performance of students who received
			 scholarships under the 5-year program under this Act;
					(B)jointly enter into
			 an agreement to monitor and evaluate the use of funds authorized and
			 appropriated for the District of Columbia public schools and the District of
			 Columbia public charter schools under this Act; and
					(C)make the
			 evaluations described in
			 subparagraphs (A) and
			 (B) public in accordance with
			 subsection (c).
					(2)Duties of the
			 SecretaryThe Secretary, through a grant, contract, or
			 cooperative agreement, shall—
					(A)ensure that the
			 evaluation under
			 paragraph (1)(A)—
						(i)is
			 conducted using the strongest possible research design for determining the
			 effectiveness of the opportunity scholarship program under this Act; and
						(ii)addresses the
			 issues described in
			 paragraph (4); and
						(B)disseminate
			 information on the impact of the program—
						(i)in
			 increasing the academic growth and achievement of participating eligible
			 students; and
						(ii)on
			 students and schools in the District of Columbia.
						(3)Duties of the
			 Institute of Education SciencesThe Institute of Education Sciences of the
			 Department of Education shall—
					(A)use a grade
			 appropriate, nationally norm-referenced standardized test each school year to
			 assess participating eligible students;
					(B)measure the
			 academic achievement of all participating eligible students; and
					(C)work with the
			 eligible entities to ensure that the parents of each student who applies for a
			 scholarship under this Act (regardless of whether the student receives the
			 scholarship) and the parents of each student participating in the scholarship
			 program under this Act, agree that the student will participate in the
			 measurements given annually by the Institute of Educational Sciences for the
			 period for which the student applied for or received the scholarship,
			 respectively, except that nothing in this subparagraph shall affect a student’s
			 priority for an opportunity scholarship as provided under section 6.
					(4)Issues to be
			 evaluatedThe issues to be evaluated under
			 paragraph (1)(A) shall include the
			 following:
					(A)A comparison of
			 the academic growth and achievement of participating eligible students in the
			 measurements described in
			 paragraph (3) to the academic growth and
			 achievement of the eligible students in the same grades who sought to
			 participate in the scholarship program under this Act but were not
			 selected.
					(B)The success of the
			 program in expanding choice options for parents of participating eligible
			 students, improving parental and student satisfaction of such parents and
			 students, respectively, and increasing parental involvement of such parents in
			 the education of their children.
					(C)The reasons
			 parents of participating eligible students choose for their children to
			 participate in the program, including important characteristics for selecting
			 schools.
					(D)A comparison of
			 the retention rates, high school graduation rates, and college admission rates
			 of participating eligible students with the retention rates, high school
			 graduation rates, and college admission rates of students of similar
			 backgrounds who do not participate in such program.
					(E)A comparison of
			 the safety of the schools attended by participating eligible students and the
			 schools in the District of Columbia attended by students who do not participate
			 in the program, based on the perceptions of the students and parents.
					(F)Such other issues
			 with respect to participating eligible students as the Secretary considers
			 appropriate for inclusion in the evaluation, such as the impact of the program
			 on public elementary schools and secondary schools in the District of
			 Columbia.
					(G)An analysis of the
			 issues described in
			 subparagraphs (A) through (F) by
			 applying such subparagraphs by substituting the subgroup of
			 participating eligible students who have used each opportunity scholarship
			 awarded to such students under this Act to attend a participating
			 school for participating eligible students each place
			 such term appears.
					(5)ProhibitionPersonally
			 identifiable information regarding the results of the measurements used for the
			 evaluations may not be disclosed, except to the parents of the student to whom
			 the information relates.
				(b)ReportsThe
			 Secretary shall submit to the Committees on Appropriations, Education and the
			 Workforce, and Oversight and Government Reform of the House of Representatives
			 and the Committees on Appropriations, Health, Education, Labor, and Pensions,
			 and Homeland Security and Governmental Affairs of the Senate—
				(1)annual interim
			 reports, not later than April 1 of the year following the year of the date of
			 enactment of this Act, and each subsequent year through the year in which the
			 final report is submitted under
			 paragraph (2), on the progress and
			 preliminary results of the evaluation of the opportunity scholarship program
			 funded under this Act; and
				(2)a
			 final report, not later than 1 year after the final year for which a grant is
			 made under
			 section 4(a), on the results of the
			 evaluation of the program.
				(c)Public
			 availabilityAll reports and underlying data gathered pursuant to
			 this section shall be made available to the public upon request, in a timely
			 manner following submission of the applicable report under
			 subsection (b), except that personally
			 identifiable information shall not be disclosed or made available to the
			 public.
			(d)Limit on amount
			 expendedThe amount expended by the Secretary to carry out this
			 section for any fiscal year may not exceed 5 percent of the total amount
			 appropriated under
			 section 14(a)(1) for the fiscal
			 year.
			10.Reporting
			 requirements
			(a)Activities
			 reportsEach eligible entity receiving funds under
			 section 4(a) during a year shall submit a
			 report to the Secretary not later than July 30 of the following year regarding
			 the activities carried out with the funds during the preceding year.
			(b)Achievement
			 reports
				(1)In
			 generalIn addition to the reports required under
			 subsection (a), each eligible entity
			 receiving funds under
			 section 4(a) shall, not later than September
			 1 of the year during which the second school year of the entity’s program is
			 completed and each of the next 2 years thereafter, submit to the Secretary a
			 report, including any pertinent data collected in the preceding 2 school years,
			 concerning—
					(A)the academic
			 growth and achievement of students participating in the program;
					(B)the high school
			 graduation and college admission rates of students who participate in the
			 program, where appropriate; and
					(C)parental
			 satisfaction with the program.
					(2)Prohibiting
			 disclosure of personal informationNo report under this
			 subsection may contain any personally identifiable information.
				(c)Reports to
			 parents
				(1)In
			 generalEach eligible entity receiving funds under
			 section 4(a) shall ensure that each school
			 participating in the entity’s program under this Act during a school year
			 reports at least once during the year to the parents of each of the school’s
			 students who are participating in the program on—
					(A)the student’s
			 academic achievement, as measured by a comparison with the aggregate academic
			 achievement of other participating students at the student’s school in the same
			 grade or level, as appropriate, and the aggregate academic achievement of the
			 student’s peers at the student’s school in the same grade or level, as
			 appropriate;
					(B)the safety of the
			 school, including the incidence of school violence, student suspensions, and
			 student expulsions; and
					(C)the accreditation
			 status of the school.
					(2)Prohibiting
			 disclosure of personal informationNo report under this
			 subsection may contain any personally identifiable information, except as to
			 the student who is the subject of the report to that student’s parent.
				(d)Report to
			 CongressNot later than 6
			 months after the first appropriation of funds under
			 section 14, and each succeeding year
			 thereafter, the Secretary shall submit to the Committees on Appropriations,
			 Education and the Workforce, and Oversight and Government Reform of the House
			 of Representatives and the Committees on Appropriations, Health, Education,
			 Labor, and Pensions, and Homeland Security and Governmental Affairs of the
			 Senate, an annual report on the findings of the reports submitted under
			 subsections (a) and
			 (b).
			11.DC Public
			 Schools and DC Public Charter Schools
			(a)Condition of
			 receipt of fundsAs a
			 condition of receiving funds under this Act on behalf of the District of
			 Columbia public schools and the District of Columbia public charter schools,
			 the Mayor shall agree to carry out the following:
				(1)Information
			 requestsEnsure that all the
			 District of Columbia public schools and the District of Columbia public charter
			 schools comply with all reasonable requests for information for purposes of the
			 evaluation under
			 section 9(a).
				(2)Agreement with
			 the SecretaryEnter into the
			 agreement described in
			 section 9(a)(1)(B) to monitor and
			 evaluate the use of funds authorized and appropriated for the District of
			 Columbia public schools and the District of Columbia public charter schools
			 under this Act.
				(3)Submission of
			 reportNot later than 6
			 months after the first appropriation of funds under
			 section 14, and each succeeding year
			 thereafter, submit to the Committee on Appropriations, the Committee on
			 Education and the Workforce, and the Committee on Oversight and Government
			 Reform of the House of Representatives, and the Committee on Appropriations,
			 the Committee on Health, Education, Labor, and Pensions, and the Committee on
			 Homeland Security and Governmental Affairs of the Senate, information
			 on—
					(A)how the funds
			 authorized and appropriated under this Act for the District of Columbia public
			 schools and the District of Columbia public charter schools were used in the
			 preceding school year; and
					(B)how such funds are
			 contributing to student achievement.
					(b)EnforcementIf, after reasonable notice and an
			 opportunity for a hearing for the Mayor, the Secretary determines that the
			 Mayor has not been in compliance with 1 or more of the requirements described
			 in subsection (a), the Secretary may withhold
			 from the Mayor, in whole or in part, further funds under this Act for the
			 District of Columbia public schools and the District of Columbia public charter
			 schools.
			(c)Rule of
			 constructionNothing in this section shall be construed to
			 reduce, or otherwise affect, funding provided under this Act for the
			 opportunity scholarship program under this Act.
			12.Transition
			 provisions
			(a)RepealThe
			 DC School Choice Incentive Act of 2003 (sec. 38–1851.01 et seq., D.C. Official
			 Code) is repealed.
			(b)Special
			 rulesNotwithstanding any other provision of law—
				(1)funding appropriated to provide opportunity
			 scholarships for students in the District of Columbia under the heading
			 Federal Payment for School Improvement in title IV of division D
			 of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 653), the
			 heading Federal Payment for School Improvement in title IV of
			 division C of the Consolidated Appropriations Act, 2010 (Public Law
			 111–117; 123 Stat. 3181), or any other Act, may be used to
			 provide opportunity scholarships under
			 section 7(a) for the 2011–2012 school year to
			 students who have not previously received such scholarships;
				(2)the fourth and fifth provisos under the
			 heading Federal Payment for School Improvement of title IV of
			 Division C of the Consolidated Appropriations Act, 2010 (Public Law
			 111–117; 123 Stat. 3181) shall not apply; and
				(3)any unobligated amounts reserved to carry
			 out the provisos described in
			 paragraph (2) shall be made available to
			 an eligible entity receiving a grant under
			 section 4(a)—
					(A)for administrative
			 expenses described in
			 section 7(b); or
					(B)to provide opportunity scholarships under
			 section 7(a), including to provide such
			 scholarships for the 2011–2012 school year to students who have not previously
			 received such scholarships.
					(c)Multiyear
			 awardsThe recipient of a
			 grant or contract under the DC School Choice Incentive Act of 2003 (sec.
			 38–1851.01 et seq., D.C. Official Code), as such Act was in effect on the day
			 before the date of the enactment of this Act, shall continue to receive funds
			 in accordance with the terms and conditions of such grant or contract, except
			 that—
				(1)the provisos
			 relating to opportunity scholarships in the Acts described in
			 subsection (b)(1) shall not apply;
			 and
				(2)the memorandum of
			 understanding described in
			 subsection (d), including any revision made
			 under such subsection, shall apply.
				(d)Memorandum of
			 understandingThe Secretary and the Mayor of the District of
			 Columbia shall revise the memorandum of understanding entered into under the DC
			 School Choice Incentive Act of 2003 (sec. 38–1851.01 et seq., D.C. Official
			 Code), as such Act was in effect on the day before the date of the enactment of
			 this Act, to address—
				(1)the implementation
			 of the opportunity scholarship program under this Act; and
				(2)how the Mayor will
			 ensure that the District of Columbia public schools and the District of
			 Columbia public charter schools comply with all the reasonable requests for
			 information as necessary to fulfill the requirements for evaluations conducted
			 under
			 section 9(a).
				(e)Orderly
			 transitionSubject to
			 subsections (c) and
			 (d), the Secretary shall take such steps as
			 the Secretary determines to be appropriate to provide for the orderly
			 transition to the authority of this Act from any authority under the provisions
			 of the DC School Choice Incentive Act of 2003 (sec. 38–1851.01 et seq., D.C.
			 Official Code), as such Act was in effect on the day before the date of
			 enactment of this Act.
			13.DefinitionsAs used in this Act:
			(1)Elementary
			 schoolThe term elementary school means an
			 institutional day or residential school, including a public elementary charter
			 school, that provides elementary education, as determined under District of
			 Columbia law.
			(2)Eligible
			 entityThe term eligible entity means any of the
			 following:
				(A)A nonprofit
			 organization.
				(B)A consortium of
			 nonprofit organizations.
				(3)Eligible
			 studentThe term eligible student means a student
			 who is a resident of the District of Columbia and comes from a
			 household—
				(A)receiving
			 assistance under the supplemental nutrition assistance program established
			 under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
				(B)whose income does
			 not exceed—
					(i)185
			 percent of the poverty line; or
					(ii)in
			 the case of a student participating in the opportunity scholarship program in
			 the preceding year under this Act or the DC School Choice Incentive Act of 2003
			 (sec. 38–1851.01 et seq., D.C. Official Code), as such Act was in effect on the
			 day before the date of enactment of this Act, 300 percent of the poverty
			 line.
					(4)MayorThe
			 term Mayor means the Mayor of the District of Columbia.
			(5)ParentThe
			 term parent has the meaning given that term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(6)Participating
			 eligible studentThe term participating eligible
			 student means an eligible student awarded an opportunity scholarship
			 under this Act, without regard to whether the student uses the scholarship to
			 attend a participating school.
			(7)Participating
			 schoolThe term participating school means a private
			 elementary school or secondary school participating in the opportunity
			 scholarship program of an eligible entity under this Act.
			(8)Poverty
			 lineThe term poverty line has the meaning given
			 that term in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C.
			 7801).
			(9)Secondary
			 schoolThe term secondary school means an
			 institutional day or residential school, including a public secondary charter
			 school, that provides secondary education, as determined under District of
			 Columbia law, except that the term does not include any education beyond grade
			 12.
			(10)SecretaryThe
			 term Secretary means the Secretary of Education.
			14.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated $60,000,000 for fiscal year 2012 and for each of the 4
			 succeeding fiscal years, of which—
				(1)one-third shall be
			 made available to carry out the opportunity scholarship program under this Act
			 for each fiscal year;
				(2)one-third shall be
			 made available to carry out
			 section 4(b)(1) for each fiscal year;
			 and
				(3)one-third shall be
			 made available to carry out
			 section 4(b)(2) for each fiscal
			 year.
				(b)ApportionmentIf
			 the total amount of funds appropriated under
			 subsection (a) for a fiscal year does not
			 equal $60,000,000, the funds shall be apportioned in the manner described in
			 subsection (a) for such fiscal year.
			
	
		
			Passed the House of
			 Representatives March 30, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		April 4, 2011
		Read the second time and placed on the
		  calendar
	
